Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered October 21, 1985, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the record as a whole, we conclude that the defendant received a fair trial. The direct examination of the arresting officer elicited no improper information. Just as the testimony of a police officer that he conducted an investigation which ultimately focused on the defendant is proper, testi*602mony indicating that the original investigating officer ultimately focused on the defendant as a suspect is similarly proper. Such testimony cannot be equated with police testimony improperly implying that a witness who was not brought to testify did in fact implicate the defendant, as occurred in People v Melendez (55 NY2d 445) and People v Tufano (69 AD2d 826). The limited participation of the trial court in the cross-examination of a defense witness was done in the interest of facilitating the process of the trial and forestalling any equivocal testimony by the witness and was, therefore, entirely appropriate (see, People v Yut Wai Tom, 53 NY2d 44, 55; People v Moulton, 43 NY2d 944, 945).
Finally, the contention that the jury charge contained an error was not preserved for appellate review (see, CPL 470.05 [2]) and we decline to reach it in the exercise of our interest of justice jurisdiction. Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur.